Citation Nr: 1540000	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine and cervical spine.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran had also appealed the claim of entitlement to service connection for a scar.  However, in his March 2014 VA Form 9, he limited his appeal to the sole claim of entitlement to service connection for a spine disability.  Therefore, the Board does not have jurisdiction over the scar claim at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that a remand is necessary so that another VA opinion may be obtained.  An April 2010 VA examiner opined that the one complaint of low back pain in the service treatment records cannot support the Veteran's contention that his current disability is related to service.  Therefore, the examiner concluded that the current back disability was not caused by or a result of the back condition noted during active duty.  

In contrast, in March 2014, the Veteran submitted a statement from a private physician stating that the Veteran's degenerative joint disease most likely developed from the original Air Force injury.  However, neither physician provided a rationale for the opinion.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, the opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the appeal is remanded so that another VA spine examination may be performed.  

Further, in his March 2014 VA Form 9, the Veteran reported numerous visits to the VA facility in Asheville since 2003, but the only records requested were from the 1970s, and the only records received were dated not later than 1983.  Therefore, all available treatment notes for the Veteran dated from 2003 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available VA treatment records for the Veteran dated from 2003 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his lumbar and cervical spine disability.  The claims file must be made available for review in conjunction with the examination.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed back disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.  In forming this opinion, the examiner must contemplate and discuss the Veteran's statements both at the examination and in the record regarding the onset and history of his back symptoms since service. 

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2015).

 4. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




